 1
 2
 3
 4
 5
 6
 7                             UNITED STATES DISTRICT COURT
 8                                     DISTRICT OF NEVADA
 9
10   ERIC LOUIS HART,                                   Case No. 2:19-cv-00393-JAD-NJK
11          Plaintiff,                                                  ORDER
12   v.
13   NANCY A. BERRYHILL,
     Acting Commissioner of Social Security,
14
            Defendant.
15
16         Plaintiff resides in Pershing County. See Docket No. 1-1 at 1 (identifying residence as
17 Imlay, NV). Therefore, his case was improperly initiated in the unofficial southern division of the
18 Court, and should be transferred to the unofficial northern division. Accordingly, the Court hereby
19 ORDERS that this action is transferred to the unofficial northern division of this District for all
20 further proceedings. The Clerk of Court is instructed to transfer and reopen this matter as a new
21 action under a new docket number in the northern division and to close this case without prejudice.
22         IT IS SO ORDERED.
23         Dated: March 8, 2019
24                                                              ______________________________
                                                                NANCY J. KOPPE
25                                                              United States Magistrate Judge
26
27
28

                                                    1
